                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

CHRISTINE HUNSAKER,                                   )
                                                      )
       Plaintiff,                                     )
                                                      ) CIVIL ACTION FILE NO.:
                                                      ) 6:18-cv-1996-Orl-22DCI
       v.                                             )
                                                      )
FOUNDATION PARTNERS GROUP,                            )
LLC, a Florida Corporation, and                       )
ACCESS HOLDINGS MANAGEMENT                            )
COMPANY, LLC, a Delaware                              )
Corporation,                                          )
                                                      )
Defendants.                                           )
____________________________________                  )

   PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S FOUNDATION
  PARTNERS GROUP’S PRODUCTION OF DOCUMENTS AND FURTHER
DEPOSITION OF ROBERT BUKALA AND INCORPORATED MEMORANDUM
                          OF LAW

       Plaintiff Christine Hunsaker (“Plaintiff”) pursuant to Federal Rule of Civil

Procedure 37(a), Fed. R. Civ. P 30(d), and this Court’s Discovery Procedures,

respectfully moves this Court for an order compelling Defendant Foundation Partners

Group, LLC (“Defendant”) to produce documents responsive to Plaintiff’s discovery

request and to produce Robert Bukala for up to three hours of additional deposition

examination. Plaintiff further seeks the attorneys’ fees incurred to bring this motion.

                              I.      FACTUAL BACKGROUND

       Plaintiff asserts claims of sex discrimination and retaliation and retaliation under

the Florida Whistleblower Act. (Doc. 1 at 14-17.) Plaintiff alleges that from the outset of

her tenure with Defendant, Robert Bukala, Defendant’s Chief Executive Officer (“CEO”)


                                             1
undermined Plaintiff’s effectiveness or contributions to FPG and excluded her and other

women. (Id. at ¶¶ 21-31, 52-65, 67). In addition, Plaintiff alleges that Mr. Bukala

refused to consider or address numerous safety issues that Plaintiff raised related to the

health, safety, and legal/regulatory compliance of Defendant’s operations. (Id. at ¶¶ 32-

34, 36-51). After Plaintiff complained to Mr. Bukala, he terminated her. (Id. at ¶ 68).

        On February 6, 2020, Plaintiff’s counsel wrote Defendant’s counsel regarding

deficiencies in Defendant’s response to Plaintiff’s First Request for Production of

Documents. (Ex. 1.) On February 19, 2020, Defendant served its Amended Responses to

Plaintiff’s First Request for Production of Documents. On March 5, 2020, Plaintiff

advised Defendant of uncured deficiencies in its responses and production. (Ex. 2.) The

parties subsequently have conferred via email and telephonically.1

       On January 9, Defendant took Plaintiff’s deposition. The deposition lasted for

seven hours. Plaintiff agreed to Defendant having three hours of additional time to

examine Plaintiff at a later date.

       On March 2, 2020, Plaintiff took the deposition of Robert Bukala, Defendant’s

Chief Executive Officer and the decision maker with respect to Plaintiff’s discrimination.

Following the conclusion of the seven hour period, Plaintiff’s counsel requested the same

additional time to depose Mr. Bukala that Plaintiff had granted Defendant for Plaintiff but




1
 Shortly before Plaintiff filed this motion, Defendant served Second Supplemental
Responses to Plaintiff’s Request for Production of Documents. Due to the time of
service, Plaintiff has not fully reviewed all responses but they appear to incorporate the
agreements the parties reached through conferral. Plaintiff still, however, seeks the
documents specified herein.


                                             2
Defendant’s counsel refused. The parties subsequently exchanged written

communications on this issue and have conferred by telephone.



                                        II.     ARGUMENT

          A.     The Court Should Compel Robert Bukala to Appear for Additional
                 Deposition Testimony

          Although a deposition is normally limited to 1 day of 7 hours. The Court “must

allow additional time consistent with Rule 26(b)(1) and (2) if needed to fairly examine

the deponent or if the deponent, another person, or any other circumstance impedes or

delays the examination.” In this case, Plaintiff requires an additional three hours to fairly

examine Mr. Bukala.

          As noted, Mr. Bukala is Defendant’s CEO. He was also the decision maker in

Plaintiff’s termination and the majority of Plaintiff’s allegations of discrimination and

retaliation address Mr. Bukala’s conduct. The two central figures in this case are Plaintiff

and Mr. Bukala. Plaintiff agreed to Defendant having an additional three hours to depose

Plaintiff. Fairness and equity demand that Plaintiff receive the same additional time to

depose Mr. Bukala.

          Moreover, between them, the parties have produced approximately 9,000 to

10,000 pages of documents in this litigation.2 Given the necessity to Plaintiff of

questioning Mr. Bukala on a great number of additional documents, the Court should

grant Plaintiff the requested additional time. See, e.g., Dunkin' Donuts Inc. v. Mary's

Donuts, Inc., 206 F.R.D. 518, 522 (S.D. Fla. 2002) (allowing additional deposition time

2
    The exact number is difficult to ascertain due to certain gaps in Defendant’s production.


                                               3
(14 hours over 2 days) in part due to the large volume of documents in the case –

approximately 10,000 pages).

       Additionally, certain documents were referenced for the first time during Mr.

Bukala’s testimony and, as reflected herein, Plaintiff still seeks additional documents

from Defendant. “If the examination reveals that documents have been requested but not

produced, that may justify further examination once production has occurred.” Rule 30,

Fed.R.Civ.P., Advisory Committee Note. See also, Pace v. City of Palmetto, No. 8:05-

CV-1221-T-27EAJ, 2007 WL 470477, at *2 (M.D. Fla. Feb. 13, 2007)

(noting that “Plaintiff did not have all of the relevant documents during the first

deposition. Therefore, Plaintiff has demonstrated good cause under Fed.R.Civ.P. 30(d)(2)

for extending the deposition beyond seven hours.”)

       Mr. Bukala’s testimony is essential and given the volume of documents in this

case and Plaintiff’s motion to compel additional documents, Plaintiff has not been able to

conduct a full and fair examination of Mr. Bukala. The Court should grant Plaintiff’s

motion on this issue and permit Plaintiff to have an additional three hours of time to

depose Mr. Bukala.


       B.      The Court Should Compel Defendant’s Production of Documents

       A party is entitled to obtain discovery regarding any non-privileged matter that is

relevant to any party's claim or defense. Fed.R.Civ.P. 26(b)(1). Relevant discovery is

defined broadly as any information that “appears reasonably calculated to lead to the

discovery of admissible evidence.” Fed.R.Civ.P. 26(b)(1). The term “relevant” in Rule 26

should encompass “any matter that bears on, or that reasonably could lead to other matter


                                             4
that could bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 351, 98 S.Ct. 2380, 2389, 57 L.Ed.2d 253 (1978). The items

sought by Plaintiff are relevant, probative, and should be produced.

       1.      Missing attachments to emails and documents3

       As an initial matter, Defendant produced a large volume of emails and at least one

document without attachments included. The emails and document that have missing

attachments cover a variety of subjects of importance and relevance to Plaintiff’s case.

Plaintiff has counted approximately 182 emails with missing attachments. Additionally,

one document is missing an attachment (apparently the Plan for Plaintiff’s Profits Awards

Agreement) which is an essential document for purposes of calculating Plaintiff’s

damages and is covered by Plaintiff’s discovery requests. The Court should compel

production of the missing attachments. Antoine v. Sch. Bd. of Collier Cty., Fla., 2019 WL

4453081, at *8 (M.D. Fla. Jan. 16, 2019) (requiring production of attachments where

defense counsel stated it would produce the attachments); Bridgewater v. Carnival Corp.,

286 F.R.D. 636, 645 n.9 (S.D. Fla. 2011) (“Some of the emails reference attachments

which have not been provided to the court. The attachments are part of the

correspondence, thus they are responsive to the document requests (which ask for ‘all

correspondence’) and must be produced.”)


   3
     The parties have conferred on this issue and Plaintiff understands Defendant is
reviewing this issue and will produce missing attachments. The parties agreed that non-
substantive attachments such as a company logo need not be included. Because
Defendant has not yet produced the attachments and today is the close of written
discovery, Plaintiff is including this item in its motion. Upon Defendant’s production of
the attachments, Plaintiff will amend its motion to remove this item.



                                             5
   2. Defendant’s baseless objections to requests for production of documents and
      failure to produce certain documents.

       The requests are included verbatim with Defendant’s response to same

immediately below the request.

Request 5.     All personnel records for Plaintiff (including, but not limited to, the entire
               personnel file, all human resource documents, all disciplinary documents,
               all performance reviews, all supervisor desk files, and salary and benefit
               information).

       Response: Defendant will produce the documents requested.

Request 16.    To the extent not encompassed by Plaintiff’s previous requests, produce
               all documents concerning:

               a. Records of wages, bonuses, or any other monies paid to Plaintiff;
               b. Employee benefit plan documents and summary plan descriptions
                  applicable to Plaintiff during her employment;;
               c. Evaluations of Plaintiff’s performance.

       Response: Defendant will produce the documents requested.


Argument by Plaintiff: Although Defendant has agreed to produce responsive

documents (and has produced many of them) responsive to Requests 5 and 16, Plaintiff

still seeks other relevant documents essential to proving damages. These include the

missing stock plan attachment referenced above as well as any additional benefit

information reflecting the value of stock options, insurance and other benefits Plaintiff

lost as a result of her termination. Such items are essential for proving damages and

should be produced. 4



   4
     The parties have conferred on the issue of these additional documents and Plaintiff
understands Defendant is reviewing this issue. Because Defendant has not yet produced
the documents and today is the close of written discovery, Plaintiff is including this item


                                             6
Request 15.    All documents concerning any insurance coverage or indemnity
               agreements that may cover, in whole or in part, the claim(s) of Plaintiff in
               this lawsuit.

       Response: Defendant will produce the documents requested.

Argument by Plaintiff: Defendants have agreed to produce this item but have not yet

done so. Because Defendant has not yet produced the document and today is the close of

written discovery, Plaintiff is including this item in its motion out of an abundance of

caution. Upon Defendant’s production of the responsive document, Plaintiff will amend

its motion to remove this item.

Request 18.    For the time period 2017 to date, all documents concerning Hepatitis B

               vaccination status for Defendant’s employees.

          Response: Defendant objects to this request on the grounds that it seeks irrelevant
matters, is immaterial, and is not reasonably calculated to lead to the discovery of
admissible evidence. Specifically, the request for all documents “concerning”
vaccinations is vague, ambiguous, unduly burdensome, and overly broad on its face. It is
unclear what such documents “concerning” vaccination status would be or what
categories they may fall into in order to enable a response to this Request. Furthermore,
this Request “unfairly places the onus of nonproduction on the recipient of the request
and not where it belongs – upon the person who drafted such a sloppy request.” Carter v.
Archdale Police Dep’t, 2014 WL 1774471, at *5 (M.D.N.C. 2014) (noting that “a request
for all documents ‘relating to’ a subject is usually subject to criticism as overbroad since .
. . all documents ‘relate’ to all others in some remote fashion”); see also Aikens v. Deluxe
Fin. Servs., Inc., 217 F.R.D. 533, 538 (D. Kan. 2003) (“[A] request or interrogatory is
unduly burdensome on its face if it uses the omnibus term “relating to” or “regarding”
with respect to a general category or group of documents. These cases reason that such
broad language makes ‘arduous the task of deciding which of numerous documents may
conceivably fall within their scope.’ The use of such omnibus terms also requires the
answering party to ‘engage in mental gymnastics to determine what information may or

in its motion out of an abundance of caution. Upon Defendant’s production of the
responsive additional documents, Plaintiff will amend its motion to remove this item.




                                              7
may not be remotely responsive.’”). Defendant further objects that this request is not
reasonably limited in temporal scope. Plaintiff was only employed by Defendant for an
approximately 4 month time period between October 2017 and January 2018, yet this
request seeks documents regarding a more than three-year time period, during 90% of
which Plaintiff was not employed by Defendant. Accordingly, this request appears to be a
mere fishing expedition for documents not relevant to Plaintiff’s allegations, Defendant’s
defenses and the central issue of whether Plaintiff complained of alleged violations of
any laws, rules, or regulations during her employment and whether she was retaliated
against for such complaints.

        Defendant also objects to this request on the grounds that it seeks HIPAA
protected documents. This Request conceivably seeks vaccination records for each of
Defendant’s employees, which in addition to the above concerns, is a violation of such
employees’ privacy standards and the protections provided by HIPAA.


Argument by Plaintiff: In conferring with Defendant on this request, Plaintiff offered to

limit the timing of the request to 2017-2019 and to accept redacted records removing any

identifying information for the individuals who received the vaccinations. Defendant has

refused to produce responsive documents, even as limited.

         The request is relevant because one of Plaintiff’s allegations is that she “identified

to Mr. Bukala and objected to numerous conditions that violated OSHA rules and

requirements, including non-compliant or non-existent hazard communication, lack of

Hepatitis vaccinations and similar protections for proper handling of blood-borne

pathogens, improper record keeping, and deficiencies in or complete lack of personal

protective equipment.” (Doc. 1 at ¶ 45.) Defendant has denied this allegation. (Doc. 29 at

¶ 45.)

         Documents and information regarding the existence of the very issues about

which Plaintiff alleges she complained are clearly relevant to Plaintiff’s basis and

reasonable belief in objecting to such issues. To the extent there is a division within this




                                               8
judicial district concerning proof of Whistleblower Act claims, compare Burns v.

Medtronic, Inc., No. 8:15-CV-2330-T17-TBM, 2016 WL 3769369, at *5 (M.D. Fla. July

12, 2016) (holding that a Florida Whistleblower Act “claim need only be supported by a

plausible allegation of what Plaintiff, in good faith, believes to be a violation of a law,

rule or regulation”) with Graddy v. Wal-Mart Stores East, LP, 237 F. Supp. 3d 1223,

1226-27 (M.D. Fla. 2017) (adopting the “actual violation” standard) the format of the

records, or lack thereof is obviously probative to Plaintiff’s claims and proof under either

standard and they should be produced.

Request 21.    All documents concerning capital expenditures made by Defendant for

               2017 to present.

         Response: Defendant objects to this request on the grounds that it seeks irrelevant
matters, is immaterial, and is not reasonably calculated to lead to the discovery of
admissible evidence. Specifically, the request for all documents “concerning” any capital
expenditures made at any of Defendant’s 139 facilities is vague, ambiguous, unduly
burdensome, and overly broad on its face. It is unclear what such documents
“concerning” capital expenditures would be or what categories they may fall into in order
to enable a response to this Request. Furthermore, this Request “unfairly places the onus
of non-production on the recipient of the request and not where it belongs – upon the
person who drafted such a sloppy request.” Carter v. Archdale Police Dep’t, 2014 WL
1774471, at *5 (M.D. N.C. 2014) (noting that “a request for all documents ‘relating to’ a
subject is usually subject to criticism as overbroad since . . . all documents ‘relate’ to all
others in some remote fashion”); see also Aikens v. Deluxe Fin. Servs., Inc., 217 F.R.D.
533, 538 (D. Kan. 2003) (“[A] request or interrogatory is unduly burdensome on its face
if it uses the omnibus term “relating to” or “regarding” with respect to a general category
or group of documents. These cases reason that such broad language makes ‘arduous the
task of deciding which of numerous documents may conceivably fall within their scope.’
The use of such omnibus terms also requires the answering party to ‘engage in mental
gymnastics to determine what information may or may not be remotely responsive.’”).
This request, as drafted appears to be a mere fishing expedition seeking potentially
innumerable documents, the vast majority of which would be completely irrelevant to
Plaintiff’s allegations, Defendant’s defenses and the central issue of whether Plaintiff
complained of alleged violations of any laws, rules, or regulations during her employment
and whether she was retaliated against for such complaints.



                                              9
       Defendant further objects that this request is not reasonably limited in temporal
scope. Plaintiff was only employed by Defendant for an approximately 4 month time
period between October 2017 and January 2018, yet this request seeks documents
regarding a more than three year time period, during 90% of which Plaintiff was not
employed by Defendant.


Argument by Plaintiff: The parties conferred and Plaintiff agreed to narrow the scope of

the request to those requests submitted by Plaintiff or the Area Vice Presidents under

Plaintiffs supervision and Defendant’s response to same. Defendant has agreed to

produce responsive items but have not yet done so. Because Defendant has not yet

produced the documents and today is the close of written discovery, Plaintiff is including

this item in its motion out of an abundance of caution. Upon Defendant’s production of

the responsive document, Plaintiff will amend its motion to remove this item.

Request 27.    Defendant’s OSHA 300 logs and 301 Forms from 2016 to present.

        Response: Defendant objects to this request on the grounds that it is irrelevant
and immaterial, and is not reasonably calculated to lead to the discovery of admissible
evidence. Specifically, the request for all OSHA 300 logs or 301 forms made at any of
Defendant’s 139 facilities (regardless of whether Plaintiff was even aware of them or if
they were in any way connected to any concern that Plaintiff allegedly raised) is unduly
burdensome, and overly broad on its face. This request, as drafted appears to be a mere
fishing expedition for documents which would be completely irrelevant to Plaintiff’s
allegations, Defendant’s defenses and the central issue of whether Plaintiff complained of
alleged violations of any laws, rules, or regulations during her employment and whether
she was retaliated against for such complaints. Plaintiff has not made any allegation that
she reported any workers’ compensation claims to Defendant. Defendant further objects
that this request is not reasonably limited in temporal scope or geographical proximity.
Plaintiff was only employed by Defendant for an approximately 4 month time period
between October 2017 and January 2018, yet this request seeks documents regarding a
more than four-year time period, during more than 90% of which Plaintiff was not
employed by Defendant.

Argument by Plaintiff: Plaintiff offered to limit the scope of this request to 2017-2019.

Defendant, however, has refused to produce the requested documents as limited.




                                            10
Employers are generally required by OSHA for injury and illness recordkeeping forms.

(https://www.osha.gov/recordkeeping/RKforms.html) (last visited on April 17, 2020).

Thus, the data contained in the forms is relevant for Plaintiff’s case because Plaintiff

alleges she complained about a number of safety and health hazards, including “improper

record keeping” (doc. 1 at ¶ 45) which Defendant rebuffed. Injury and illness records are

relevant both for Plaintiff’s reasonable belief that such hazards existed but also in

establishing, if necessary, a legal or regulatory violation about which Plaintiff

complained. The Court should order Defendant to produce these documents as limited by

Plaintiff in conferral with Defendant.


Request 36.    All documents concerning communications from any employee or agent of
               Defendant regarding health, safety, or repair issues for any of
               Defendant’s facilities or properties from 2016 to present.

        Response: Defendant objects to this request on the grounds that it is irrelevant
and immaterial, and is not reasonably calculated to lead to the discovery of admissible
evidence. Defendant also objects to this request on the grounds that it seeks confidential
documents. Specifically, the request for all documents “concerning” any
communications regarding safety, health, or repairs from any employee at any of
Defendant’s 139 facilities (regardless of whether Plaintiff even aware of them or if they
were in any way connected to any concern that Plaintiff allegedly raised) is vague,
ambiguous, unduly burdensome, and overly broad on its face. Furthermore, this Request
“unfairly places the onus of non-production on the recipient of the request and not where
it belongs – upon the person who drafted such a sloppy request.” Carter v. Archdale
Police Dep’t, 2014 WL 1774471, at *5 (M.D. N.C. 2014) (noting that “a request for all
documents ‘relating to’ a subject is usually subject to criticism as overbroad since . . . all
documents ‘relate’ to all others in some remote fashion”); see also Aikens v. Deluxe Fin.
Servs., Inc., 217 F.R.D. 533, 538 (D. Kan. 2003) (“[A] request or interrogatory is unduly
burdensome on its face if it uses the omnibus term “relating to” or “regarding” with
respect to a general category or group of documents. These cases reason that such broad
language makes ‘arduous the task of deciding which of numerous documents may
conceivably fall within their scope.’ The use of such omnibus terms also requires the
answering party to ‘engage in mental gymnastics to determine what information may or
may not be remotely responsive.’”). This request, as drafted, would require Defendant to
search every single e-mail account to determine if, for example, any employee ever sent


                                              11
an e-mail regarding a repair that needed to be made at any of Defendant’s 139 facilities.
This request, as drafted, appears to be a mere fishing expedition seeking documents
which would be completely irrelevant to Plaintiff’s allegations, Defendant’s defenses and
the central issue of whether Plaintiff complained of alleged violations of any laws, rules,
or regulations during her employment and whether she was retaliated against for such
complaints. Defendant further objects that this request is not reasonably limited in
temporal scope or geographical proximity. Plaintiff was only employed by Defendant for
an approximately 4 month time period between October 2017 and January 2018, yet this
request seeks documents regarding a more than four-year time period, during more than
90% of which Plaintiff was not employed by Defendant.

       Finally, Defendant objects to the extent that this Request seeks communications
between Defendant and its attorneys, as such communications would be protected by the
attorney-client privilege.

Argument by Plaintiff: In conferral with Defendant, Plaintiff offered to limit the scope

of this request to 2017-2018 time period and seek only the actual complaint or

communication itself and the document reflecting the response to same from Defendant.

Plaintiff further offered to limit the scope to only those complaints that reached

Defendant’s corporate offices. Plaintiff has agreed to produce documents subject to this

limitation but has not yet done so. Because Defendant has not yet produced the

documents and today is the close of written discovery, Plaintiff is including this item in

its motion out of an abundance of caution. Upon Defendant’s production of the

responsive documents, Plaintiff will amend its motion to remove this item.

Request 38.    All documents concerning repairs to or maintenance of any equipment in

               use at Defendant’s crematory facilities from 2016 to present.

        Response: Defendant objects to this request on the grounds that it is irrelevant
and immaterial, and is not reasonably calculated to lead to the discovery of admissible
evidence. Specifically, the request for all documents “concerning” any repairs to or
maintenance to any piece of equipment in any of Defendant’s facilities is vague,
ambiguous, unduly burdensome, and overly broad on its face. It is unclear what such
documents “concerning” such repairs would be or what categories they may fall into in
order to enable a response to this Request. Furthermore, this Request “unfairly places the


                                             12
onus of non-production on the recipient of the request and not where it belongs – upon
the person who drafted such a sloppy request.” Carter v. Archdale Police Dep’t, 2014
WL 1774471, at *5 (M.D. N.C. 2014) (noting that “a request for all documents ‘relating
to’ a subject is usually subject to criticism as overbroad since . . . all documents ‘relate’ to
all others in some remote fashion”); see also Aikens v. Deluxe Fin. Servs.,
Inc., 217 F.R.D. 533, 538 (D. Kan. 2003) (“[A] request or interrogatory is unduly
burdensome on its face if it uses the omnibus term “relating to” or “regarding” with
respect to a general category or group of documents. These cases reason that such broad
language makes ‘arduous the task of deciding which of numerous documents may
conceivably fall within their scope.’ The use of such omnibus terms also requires the
answering party to ‘engage in mental gymnastics to determine what information may or
may not be remotely responsive.’”). For example, as drafted, this Request would appear
to encompass every single invoice for a repair done at any of Defendant’s crematory
facilities, regardless of whether Plaintiff had ever raised any concern about such facility.
Accordingly, this request, as drafted appears to be a mere fishing expedition seeking
potentially innumerable documents, the vast majority of which would be completely
irrelevant to Plaintiff’s allegations, Defendant’s defenses and the central issue of whether
Plaintiff complained of alleged violations of any laws, rules, or regulations during her
employment and whether she was retaliated against for such complaints. Defendant
further objects that this request is not reasonably limited in temporal scope. Plaintiff was
only employed by Defendant for an approximately 4 month time period between October
2017 and January 2018, yet this request seeks documents regarding a more than four year
time period, during more than 90% of which Plaintiff was not employed by Defendant.

Argument by Plaintiff: In conferral with Defendant, Plaintiff offered to limit the

temporal scope of this request for maintenance logs or records and understands

Defendant has agreed. Because Defendant has not yet produced the documents and today

is the close of written discovery, Plaintiff is including this item in its motion out of an

abundance of caution. Upon Defendant’s production of the responsive documents,

Plaintiff will amend its motion to remove this item.


Request 42.     Documents recording or evidencing Defendant’s revenues, profits, and net

                worth for the years 2016 through the present.




                                              13
       Response: Defendant objects to this request to the extent it is premature to seek

such documents. They are irrelevant and immaterial at this phase of litigation.


Argument by Plaintiff: Plaintiff offered to limit this request to the 2018-2020 time

period and for only the official statements or record reflecting the requested data but

Defendant has refused to produce them. Such evidence is relevant and discoverable for

two key reasons. First, because part of Plaintiff’s damages claim involves lost stock

awards and opportunities, the requested documents are important for damages valuation.

Second, Plaintiff seeks punitive damages in this case. It is well-established that “[w]here

there is a claim for punitive damages, a defendant’s financial condition becomes relevant

because the wealth of the defendant is a factor for consideration in determining the

reasonableness of a punitive damage award.” Regions Bank v. Kaplan, No. 8:12-CV-

1837-T-17MAP, 2016 WL 2771791, at *1 (M.D. Fla. May 12, 2016)( citing Myers v.

Cent. Fla. Invs., Inc., 592 F.3d 1201, 1216 (11th Cir. 2010); Gottwald v. Producers

Group I, LLC, 2013 WL 1776154 at *3 (S.D. Fla. April 25, 2013); Soliday v. 7-Eleven,

Inc., 2013 WL 4537903 at *2 (M.D. Fla. Nov. 3, 2010). Accordingly, the Court should

compel Defendant to produce the responsive documents.



       C.        The Court Should Award Plaintiff her Fees in Bringing this Motion

       Pursuant to Fed. R. Civ. P. 37, Plaintiff further requests that the Court grant

Plaintiff its reasonable expenses incurred in making this motion, including attorney's fees.

        Dated: April 17, 2020




                                             14
 Respectfully submitted,

 /s/ Thomas J. Mew
 Thomas J. Mew (pro hac vice)
 Georgia Bar No. 503447
 Edward D. Buckley (pro hac vice)
 Georgia Bar No. 092750

 MARTHA A. CHAPMAN, P.A.
 Florida Bar No. 4464
 1219 E. Livingston Street
 Orlando, FL 32803
 Tel: 407-896-4835
 Fax: 407-574-7912
 marty@martychapmanlaw.net

 Attorney for Plaintiff

 Edward D. Buckley
 Georgia Bar No. 092750
 Thomas J. Mew
 Georgia Bar No. 503447
 BUCKLEY BEAL, LLP
 600 Peachtree Street, NE
 Suite 3900
 Atlanta, GA 30308
 Tel: (404) 781-1100
 Fax: (404) 781-1101
 edbuckley@buckleybeal.com
 tmew@buckleybeal.com


 Attorneys for Plaintiff




15
         LOCAL RULE 3.01(g) CERTIFICATE OF GOOD FAITH CONFERRAL

       Pursuant to Local Rule 3.01(g) of the Middle District of Florida, I hereby certify

that I, as counsel for Plaintiff have conferred with opposing counsel for Defendant,

including, but not limited to, telephonic discussions, regarding the issues raised in this

motion. Counsel for Defendant does not agree to the relief requested herein.

        Dated: April 17, 2020

                                              /s/ Thomas J. Mew
                                              Thomas J. Mew (pro hac vice)
                                              Georgia Bar No. 503447
                                              Edward D. Buckley (pro hac vice)
                                              Georgia Bar No. 092750

                                              MARTHA A. CHAPMAN, P.A.
                                              Florida Bar No. 4464
                                              1219 E. Livingston Street
                                              Orlando, FL 32803
                                              Tel: 407-896-4835
                                              Fax: 407-574-7912
                                              marty@martychapmanlaw.net

                                              Attorney for Plaintiff

                                              Edward D. Buckley
                                              Georgia Bar No. 092750
                                              Thomas J. Mew
                                              Georgia Bar No. 503447
                                              BUCKLEY BEAL, LLP
                                              600 Peachtree Street, NE
                                              Suite 3900
                                              Atlanta, GA 30308
                                              Tel: (404) 781-1100
                                              Fax: (404) 781-1101
                                              edbuckley@buckleybeal.com
                                              tmew@buckleybeal.com


                                              Attorneys for Plaintiff



                                             16
                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

CHRISTINE HUNSAKER,                       )
                                          )
      Plaintiff,                          )
                                          ) CIVIL ACTION FILE NO.:
                                          ) 6:18-cv-1996-Orl-22DCI
      v.                                  )
                                          )
FOUNDATION PARTNERS GROUP,                )
LLC, a Florida Corporation, and           )
ACCESS HOLDINGS MANAGEMENT                )
COMPANY, LLC, a Delaware                  )
Corporation,                              )
                                          )
Defendants.                               )
__________________________________________)

                             CERTIFICATE OF SERVICE

        I certify that on April 17 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will automatically send electronic

notification of such filing to all counsel or parties of record who have appeared in this

case.

        I further Certify that to the best of my knowledge there are not any non-CM-ECF

participants who have appeared in this case that require notification of this response via

U.S. mail.


                                                      /s/ Thomas J. Mew
                                                      Thomas J. Mew (pro hac vice)
                                                      Georgia Bar No. 503447




                                            17
